Citation Nr: 9914582	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  95-34 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Dr. R.C.G, a private psychiatrist




ATTORNEY FOR THE BOARD

R. Acosta, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1959 to November 
1962 and from September 1963 to September 1966.  He also had 
a period of active duty for training (ADT) from July 25, 
1973, to August 5, 1973, while serving in the Puerto Rico 
National Guard.  The veteran is deemed incompetent for VA 
purposes and his spouse, who is his legal custodian, is the 
appellant in the present case.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1995 rating decision of the 
Department of Veterans Affairs (VA) San Juan, Puerto Rico, 
Regional Office (RO), which denied a claim to reopen a 
previously denied claim for service connection for an 
acquired psychiatric ("nervous") disorder.


FINDINGS OF FACT

1.  The Board denied the appeals of the RO's denials of 
claims for service connection for schizophrenia and service 
connection for an acquired psychiatric disorder, to include 
post traumatic stress disorder, in decisions rendered in 
March 1976 and May 1990, respectively.

2.  Most of the evidence that has been produced since the 
Board's decisions of March 1976 and May 1990 includes 
evidence that had not been previously submitted to the agency 
decision-makers, bears directly and substantially upon the 
specific matter under consideration, is neither cumulative 
nor redundant, and is so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for an acquired psychiatric disorder.


CONCLUSION OF LAW

Most of the evidence that has been received since the Board 
rendered its decisions of March 1976 and May 1990 is 
considered new and material and therefore serves to reopen 
the claim for service connection for an acquired psychiatric 
disorder.  38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. 
§ 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background:

In a rating decision dated in December 1973, the RO denied a 
claim for service connection for schizophrenia and psychosis.  
It appears that, at that time, the RO did not have available 
the service medical records that were produced during the 
veteran's July/August 1973 period of ADT and other VA medical 
records that were produced in that year, although the 
complete service medical records for the veteran's two prior 
periods of active military service, and other medical 
evidence, including a VA discharge summary reflecting an 
August 1973 hospitalization for the treatment of a latent 
chronic schizophrenia, were already of record.

The above rating decision was thereafter confirmed in August 
1974 and the appellant initiated, and perfected, her appeal 
of this denial, the veteran already having been deemed 
incompetent for VA purposes.  The Board denied the appeal of 
this matter in a decision that was rendered in March 1976, in 
which the issue was listed as entitlement to service 
connection for schizophrenia.

In a June 1988 confirmed rating decision, the RO confirmed 
the denial of a claim for a psychiatric disorder.  The 
appellant initiated the appeal of this confirmed rating 
decision by submitting, in addition to her notice of 
disagreement, a January 1988 private medical statement that 
showed, for the first time ever in the record, a diagnosis of 
PTSD.  The RO then issued a Statement of the Case and 
discussed the appealed matter of service connection for a 
psychiatric disorder, including PTSD.  The appellant 
perfected the appeal, which was denied by the Board, in a May 
1990 decision in which the issue on appeal was listed as 
entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD.

The record further shows that, throughout the years, the 
appellant has attempted to reopen the claim for service 
connection for an acquired psychiatric disorder (or a 
"nervous disorder" or "neuropsychiatric condition," as was 
most commonly referred to in the record) several times but 
that the RO continuously has denied the reopening of the 
claim, based on the absence of new and material evidence.  
The most recent denial was accomplished in the rating 
decision hereby on appeal, which was dated in January 1995.

A review of the record shows that, as of January 1995, 
additional medical evidence showing that the veteran was 
still suffering from schizophrenia had been produced and 
that, thereafter, still more medical evidence was submitted, 
including the testimony from Dr. R.C.G., a private 
psychiatrist who said, in RO hearings that were conducted in 
May 1995 and October 1996, that he had been treating the 
veteran since 1994 and that, in his opinion, the 
schizophrenia was attributable to a service-connected lower 
back condition, which the Board notes refers to a "back 
strain" that has been rated for many years as 20 percent 
disabling.

The medical evidence in the record now also includes copies 
of the medical records that were produced during and shortly 
after the veteran's July/August 1973 period of ADT.  These 
records show that, on July 31st, six days into this period of 
ADT, the veteran was tentatively diagnosed with chronic 
anxiety neurosis and a paranoid personality make-up and noted 
not to have done "anything productive since years."  They 
also show that the veteran said, during a VA consultation 
that was conducted on May 22, 1973 (17 days after the 
expiration of the July/August 1973 period of ADT), upon being 
admitted for his aforementioned first psychiatric 
hospitalization of August 1973, that he was nervous and that 
he thought that this had to do with the low back pain 
condition that he had acquired during service.  Again, a 
tentative/deferred diagnosis of chronic anxiety neurosis, 
with a paranoid personality make-up, was rendered, although, 
as noted earlier, the VA discharge summary that was prepared 
upon his release from this admission listed the appropriate 
diagnosis as chronic schizophrenia of the latent type.
 
Additionally, the medical evidence in the record now includes 
copies of the reports of several private psychiatric 
evaluations that were conducted between 1974 and 1988, all of 
which confirm a diagnosis of chronic, undifferentiated 
schizophrenia, and the veteran's statements regarding his 
belief that his psychiatric difficulties started after and 
secondary to the service-incurred back disability.

The medical evidence in the record now also includes medical 
statements that were subscribed in October 1995 and July 1998 
by two VA psychiatrists who expressed their opinion that, 
based on their review of all the evidence in the record, 
there is no evidence that would support a finding that there 
is indeed a nexus, or causal relationship, between the 
diagnosed schizophrenia and the service-incurred back 
condition.

Of course, the appellant has disagreed with the RO's most 
recent denial of her request to reopen the previously denied 
claim for service connection for an acquired psychiatric 
disorder and the appeal is now again before the Board.

The applicable laws, regulations and caselaw:

VA law and regulations provide that decisions by the Board are 
final unless the Chairman of the Board orders reconsideration 
or the Board, on its own motion, corrects an obvious error in 
the record.  38 U.S.C.A. §§ 7103, 7104 (West 1991); 38 C.F.R. 
§§ 20.1000, 20.1001, 20.1100 (1998).  Decisions by the Board 
disallowing a claim on appeal can only be re-opened upon the 
submission of new and material evidence.  38 U.S.C.A. §§ 
5108, 7104 (West 1991); 38 C.F.R. § 3.156 (1998).

The U.S. Court of Appeals for the Federal Circuit (the 
Federal Circuit) has specifically held that the Board may not 
consider a previously and finally disallowed claim unless new 
and material evidence is presented, and that before the Board 
may re-open such a claim, it must so find.  See, Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed.Cir. 1996).  Moreover, once 
the Board finds that no such evidence has been offered, that 
is where the analysis must end.  Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).  See, also, Winters v. West, 12 Vet. 
App. 203, 206 (1999).

According to VA regulation, new and material evidence is 
evidence not previously submitted to agency decision-makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1998).

The evidence to be analyzed as to whether "new and 
material" evidence has been submitted is all of the evidence 
that was received since the claim was last disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the limited purpose of determining whether to reopen a 
claim, the Board must accept the new evidence as credible and 
entitled to full weight.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  This presumption, however, no longer 
attaches in the adjudication that follows the reopening of 
the claim.  Id.

Analysis:

As noted above, the Board denied a claim for service 
connection for schizophrenia in March 1976 and thereafter, in 
May 1990, denied a similar claim that was more inclusive, as 
this time the issue was listed as service connection for an 
acquired psychiatric disorder, to include PTSD.  Both 
decisions of the Board are final and cannot be reopened 
unless new and material evidence is submitted.

The Board finds that most of the evidence that has been 
produced since the Board denied the above claims in March 
1976 and May 1990 includes evidence that had not been 
previously submitted to agency decision-makers, bears 
directly and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for an 
acquired psychiatric disorder.  38 C.F.R. § 3.156(a) (1998).  
In particular, the Board notes that the evidence that is new 
and material includes the service and VA medical records that 
were produced in 1973 (with the exception, of course, of the 
VA discharge summary reflecting the August 1973 admission, 
which has been in the record since the RO first denied the 
claim in December 1973), the statements from the veteran's 
private psychiatrist at the RO hearings of May 1995 and 
October 1996 and the statements subscribed in October 1995 
and July 1998 by two different VA psychiatrists.

In view of the above, the Board hereby concludes that most of 
the evidence that has been received since the Board rendered 
its decisions of March 1976 and May 1990 is new and material 
to the claim of entitlement to service connection for an 
acquired psychiatric disorder and that, as such, it serves to 
reopen that claim.  However, in view of the reopening of this 
claim, the issue of service connection for an acquired 
psychiatric disorder needs additional development and is 
therefore further addressed in the remand portion of the 
present decision/remand.


ORDER

New and material evidence that is sufficient to reopen a 
claim of entitlement to service connection for an acquired 
psychiatric disorder having been submitted, the appealed 
claim seeking that benefit has been reopened and, to this 
extent, the appeal is granted.


REMAND

As noted above, the Board has determined that new and 
material evidence has been produced with regard to the claim 
for service connection for an acquired psychiatric disorder.  
The Board has, accordingly, reopened such claim.  It is now 
incumbent upon the RO to review the entire evidentiary record 
and to re-adjudicate the claim for service connection in 
accordance with the statutory and regulatory procedures that 
govern the adjudication of reopened claims, prior to any 
further consideration of this issue by the Board.  See, in 
this regard, Bernard v. Brown, 4 Vet. App. 384 (1993).

The Court has held that the duty to assist appellants in the 
development of facts pertinent to their claims under 
38 U.S.C.A. § 5107(a) (West 1991) and 38 C.F.R. § 3.103(a) 
(1998) requires that VA accomplish additional development of 
the evidence if the record currently before it is inadequate.  
This requirement is not optional, nor discretionary.  Littke 
v. Derwinski, 1 Vet. App. 90, 92 (1990).  Accordingly, the 
matter on appeal is REMANDED for the following additional 
development:

1.  The RO should inform the appellant, 
in writing, that she is free to furnish 
any additional pertinent evidence and 
argument while the appealed matter 
remains on remand status.

2.  The RO should also undertake a de 
novo review of the entire evidentiary 
record to determine if all of the 
evidence, both new and old, warrants a 
grant of service connection for an 
acquired psychiatric disorder.

In undertaking the above task, the RO 
should also make determinations as to the 
ultimate credibility or weight to be 
accorded to the newly-submitted, 
pertinent evidence in the record, to 
include the aforementioned May 1995 and 
October 1996 medical opinions from the 
veteran's private psychiatrist and the 
two medical opinions of October 1995 and 
July 1998 from two VA psychiatrists.

If, upon re-adjudication of this matter, the claim for 
service connection for an acquired psychiatric disorder 
remains denied, a Statement of the Case listing this issue 
should be provided to the appellant and her representative, 
with an appropriate period to respond, and the claims folder 
should thereafter be returned to the Board for further 
appellate consideration.

The appellant hereby is advised that the purpose of this 
REMAND is to further develop the record and to afford her due 
process of law and that, consequently, no action is required 
of her unless and until she receives further notice from VA.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals


 

